     4:06-cr-03145-RGK-DLP Doc # 140 Filed: 03/07/19 Page 1 of 1 - Page ID # 375




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                   )           CASE NO. 4:06CR3145
                                            )
                      Plaintiff,            )
                                            )         ENTRY OF APPEARANCE
v.                                          )
                                            )
O'DARI ZANDAGHE WILEY,                      )
                                            )
                                            )
                      Defendant.

         David R. Stickman hereby enters his appearance as counsel on behalf of the

Defendant in the above-captioned case pursuant to General Order No. 2019-01.

         Please direct all future pleadings and correspondence to the undersigned.

         DATED this 7th day of March, 2019.

                                          Respectfully submitted,

                                          O'Dari Zandaghe Wiley, Defendant,

                                          By /s/ David R. Stickman
                                             David R. Stickman, #17076
                                             Attorney for Defendant
                                             Federal Public Defender
                                             222 South 15th Street, #300N
                                             Omaha, NE 68102
                                             Telephone: (402) 221-7896
                                             Fax: (402) 221-7884
                                             E-Mail: David_Stickman@fd.org
